Citation Nr: 0006051	
Decision Date: 03/07/00    Archive Date: 03/14/00

DOCKET NO.  97-18 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for a disability 
manifested as multiple joint pain.

3.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1987 to 
September 1991.  This case comes to the Board of Veterans' 
Appeals (Board) from an April 1996 RO decision which denied 
service connection for a gastrointestinal disorder, a 
disability manifested as multiple joint pain, and a skin 
disorder.  


FINDING OF FACT

The veteran has not submitted competent evidence to show 
plausible claims for service connection for a 
gastrointestinal disorder, a disability manifested as 
multiple joint pain, and a skin disorder.  


CONCLUSION OF LAW

The veteran's claims for service connection for a 
gastrointestinal disorder, a disability manifested as 
multiple joint pain, and a skin disorder are not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  








REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Marine Corps from 
September 1987 to September 1991.  This included service in 
Southwest Asia during the Persian Gulf War from January to 
April 1991.  

His service medical records show that on a June 1987 physical 
examination for enlistment purposes there were no pertinent 
abnormalities.  In July 1988, the veteran complained of a 
stomach ache and diarrhea for two days.  He also complained 
of having three to four bowel movements a day for four years 
and that malaise had slowly increased over the past four 
years.  The veteran complained of his bowel movements being 
intermittently loose and solid without a history of abdominal 
pain except when he had the urge to have a bowel movement.  
He reported a history of treatment for a bleeding gastric 
ulcer in 1987.  He said his mother had a history of recurrent 
diarrhea; the exact diagnosis of her problem was unknown, but 
it was noted that it could be colitis.  An addendum note in 
July 1988 indicates that the veteran complained of a four 
year history of needing to have a bowel movement after a 
meal.  He reported having three to four bowel movements per 
day, which were soft but formed and not watery.  The 
assessment was normal pattern.  In March 1989, the veteran 
complained of bilateral knee pain on a follow-up visit for 
lower back pain.  The assessment was resolving acute back 
strain and possible overuse syndrome of the knees but no 
evidence of disease now.  In May and August 1989, he was seen 
for low back pain, and it was noted the problem dated from an 
initial injury in 1985 while playing football in high school.  
In December 1989, the veteran complained of right ankle pain 
after stepping in a ditch while jogging and sustaining an 
inversion injury.  He was treated for a right ankle sprain in 
January 1990.  Records through March 1990 show that his right 
ankle sprain was resolving.  

Service medical records in October 1990 show that the veteran 
complained of an itchy rash to the groin, upper arms, lower 
abdomen, and feet for two days.  The assessment was 
urticaria, etiology unclear.  Another October 1990 record 
indicates that the veteran had a similar rash when he took 
Penicillin as a child and that he probably had an allergic 
reaction.  In May 1991, the veteran was involved in a motor 
vehicle accident, incurring a right ankle sprain and multiple 
abrasions/lacerations including one on the left knee that 
required sutures.  On an August 1991 physical examination for 
separation purposes, there were no gastrointestinal, 
musculoskeletal, or skin abnormalities, except for a left 
knee scar (for which the veteran is now service-connected).  
On an accompanying medical history form, the veteran denied 
any pertinent history.

On VA outpatient records in August 1992, the veteran reported 
that he had fatigue, headaches, and sweats after eating a 
meal, along with nausea and diarrhea four times daily for six 
months.  That month he was seen in the dermatology clinic for 
condyloma of the penis; there were no references to any other 
skin abnormality.  

VA outpatient records in September 1992 show that a stool 
test for occult blood was positive.  On an examination, the 
veteran reported that he has had diarrhea for two to three 
years which had worsened in the past year.  He reported three 
to four loose, watery bowel movements a day preceded 
sometimes by lower abdominal pain.  The impression was 
irritable bowel syndrome and rule out inflammatory bowel 
disease.  

On VA outpatient records in October 1992, the veteran 
reported that he was in Desert Shield in Saudi Arabia for 
three month from January to April 1991.  He reported that he 
was hospitalized for five days for diarrhea while he was in 
Saudi Arabia and that with treatment with antibiotics his 
diarrhea resolved.  He reported that after returning from 
overseas he had diarrhea of four bowel movements a day, 
without abdominal pain prior to a stool.  He stated that he 
sometimes developed pain in the epigastric area with 
medication.  Laboratory test results showed a stool culture 
was normal and a stool blood count was negative.  Physical 
examination of the abdomen, skin, back, and extremities 
revealed no abnormalities other than a scar on the left 
patella.  The veteran underwent an esophagogastroduodenoscopy 
(EGD) and a flexible sigmoidoscopy, which were both negative.  
Biopsies taken during the procedures revealed no 
abnormalities.

In December 1995, the veteran submitted claims for service 
connection for stomach problems, aches and pains and 
arthritis, and welts.  

On a March 1996 VA examination for the stomach, the veteran 
reported a history of chronic diarrhea for the last four 
years and a history of watery stools about four or five times 
a day.  He denied any history of constipation or abdominal 
pain.  He reported that he has not seen a doctor for his 
gastrointestinal problems for the last four years.  It was 
noted that the veteran took no medications.  Examination of 
the skin including appendages was negative.  Examination of 
the digestive system was within normal limits.  It was noted 
that a gastrointestinal evaluation revealed a preliminary 
diagnosis of normal colonoscopy and that the veteran most 
likely had irritable bowel syndrome.  The diagnoses were 
possible irritable bowel syndrome as per the gastrointestinal 
evaluation and status post right inguinal hernia repair in 
August 1995.  

On a March 1996 VA examination for bones and joints, the 
veteran reported that after about a year following discharge 
from service he had a gradual onset of discomfort in his left 
knee which would spread down to his ankle area.  He stated 
that the pain was intermittent (four or five times a month) 
and would usually persist from the time he woke up in the 
morning to about two or three hours later.  He stated that 
the pain disappeared regardless whether he took medication or 
not.  He stated that there was no discoloration or local 
warmth, and he did not notice any rash.  The veteran also 
reported having intermittent diarrhea for a number of years 
which he related to his time in Desert Storm.  He denied any 
chronic skin problems.  On examination, a stellate-shaped 
scar was noted over the medial border of the patella from an 
auto accident.  Compression of the patella against the 
femoral condyle while contracting the thigh produced some 
significant instant discomfort, with some mild discomfort on 
moving the patella medially and palpating the under surface.  
An ankle and lower leg examination was normal.  The diagnosis 
was very mild, perhaps, chondromalacia of the left patella, 
with no other clinical abnormalities detected.  The examiner 
commented that the veteran did not have any ligamentous 
instability or meniscal problems that could be demonstrated 
on the examination.  In the absence of significant physical 
findings, X-rays were not ordered.  

In an April 1996 decision, the RO denied service connection 
for a gastrointestinal disorder, arthritis, and a skin 
disorder.  

In an October 1996 statement, the veteran indicated that he 
began to experience problems when he was discharged from 
service.  He stated that nothing was found on an examination.  
He protested that the Government did not want to "own up 
to" the fact that a lot of Gulf War veterans had serious 
problems that included aches and pains.  He asserted that his 
legs hurt him beyond his left knee scar.  He claimed that his 
stomach problems were among his worst problems.  He stated 
that he may have had a case of diarrhea in 1988 but that it 
did not compare to what he currently suffered.  He related 
that immediately after he began to eat a meal he would sweat 
and have to go to the bathroom.  He stated that he went to 
the bathroom four or fives times a day.  He claimed that 
sometimes he had stomach pains to such a degree that he could 
not move.  

At a December 1996 RO hearing, the veteran expressed his 
disagreement with the RO's decision.  He testified that he 
was seen for stomach problems in 1988 and was hospitalized 
with bad stomach problems for four days in February 1991 
while he was in the Gulf; that his problems became worse when 
he returned from the Gulf; that he thereafter underwent 
testing in 1991/1992 and in 1996 at the VA which did not 
reveal anything wrong; that he had problems eating in that he 
would begin sweating and then go to the bathroom; that he had 
diarrhea four or five times a day; that he did not have any 
of these problems prior to service; that he has had an 
unidentified scab on the top of his head ever since his 
return from the Gulf; that he sometimes had scabs on his arms 
and rashes; that he experienced pain in his knee joints down 
to his ankles; that he could not relate any back pain to 
service; and that a lot of veterans like himself with service 
in the Gulf had medical problems and underwent tests which 
have not provided diagnoses.  

The veteran's girlfriend testified that they had to arrange 
to be near a bathroom every time they went out to dinner; 
that the veteran often broke out in a sweat while he was 
eating; that the veteran has had stomach problems ever since 
she first met him three years previously; and that 
medications did not help the veteran to feel better.  

On his May 1997 substantive appeal, the veteran stated that 
he had diarrhea daily.  He stated that he had tests done 
which indicated that there was nothing wrong with him, which 
he said was what he had been told for the past five years.  
He asserts that his condition was not normal.  

On an August 1997 VA neurological examination, the veteran 
reported that ever since the Gulf War he has had problems 
mainly involving his knees and ankles, which according to him 
started after a car accident.  He also referred to low back 
pain.  He reported that in the last few months he has 
developed left shoulder pain and right wrist pain.  Objective 
findings were normal.  The diagnoses included back sprain 
from a neurological point of view.  

On an August 1997 VA psychiatric examination, the veteran 
reported a history of irritable bowel and gastric ulcer.  He 
denied taking any medication.  The veteran indicated that he 
was upset that he had to come to the VA.  He reported that he 
had been through different diagnostic examinations to include 
an upper gastrointestinal study, endoscopy, and colonoscopy.  
He complained of bouts of diarrhea four or five times a day, 
stomach pains, and sweating after he ate.  He reported that 
VA examinations have yielded no positive results.  He 
reported that he developed a bleeding ulcer during high 
school and that he was treated for stomach ailments while he 
was in the service.  The diagnoses was generalized anxiety 
disorder.  Physical conditions noted on Axis III included 
irritable bowel and history of gastric ulcers.  The examiner 
commented that the veteran had a history of irritable bowel, 
which was often related to anxiety.  

On a September 1997 VA examination for joints, the veteran 
reported that he was hospitalized as the result of a motor 
vehicle accident in 1991 and that X-rays were negative.  He 
complained of multiple joint pain.  It was noted that for the 
past several years he had been working full-time as a 
correctional officer.  Examination of his gait, heel walk, 
squatting, and toe walk were all normal.  A lumbosacral spine 
examination revealed full range of motion and normal straight 
leg raising.  Examination of the knees, ankles, and feet were 
within normal limits.  The diagnosis was arthralgia, as the 
veteran was a Persian Gulf veteran.  

At a February 2000 Board hearing in Washington, D.C., the 
veteran testified that he had a bleeding ulcer which resolved 
prior to entering the service; that he was presently 
diagnosed with an irritable bowel and not an ulcer, which he 
has had ever since a couple of months after his discharge 
from active duty; that in 1992 the VA put him on a strict 
diet and medication for his stomach; that no doctor has 
related his irritable bowel to his active duty; that he could 
not lead a normal life with his irritable bowel syndrome as 
he had to go to the bathroom five or six times a day right 
after he ate; that he first noticed joint pains in 1992, 
after he was discharged from active duty; that he did not 
have joint pain in service; that no doctor has related his 
condition diagnosed as arthralgia to his active duty; that 
his joint pain was mostly in his knees down to his feet; that 
he had back pain but that he had back problems prior to 
service; that just after his discharge from service he 
developed scabs on the back of his head and on his fingers; 
that he self-medicates his skin condition about three times a 
month; and that a doctor at the VA told him in 1997 that his 
skin condition was the result of his anxiety disorder but 
that he believed it was due to something else. 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as gastrointestinal signs or symptoms, joint pain, signs or 
symptoms involving the skin, etc.; the illness must become 
manifest during either active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more, under the appropriate 
diagnostic code of 38 C.F.R. Part 4, not later than December 
31, 2001; by history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis; there must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification; a 
minimum of a 6 month period of chronicity; and no affirmative 
evidence that relates the undiagnosed illness to a cause 
other than being in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

A claimant for VA benefits shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The VA has the duty to assist a claimant in developing facts 
pertinent to the claim if the claim is determined to be well 
grounded.  Thus, the threshold question to be answered is 
whether the veteran has presented a well-grounded claim; that 
is, a claim which is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail, and there is no VA 
duty to assist him in development of his claim. 38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegations are insufficient.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is required to fulfill the well-grounded 
claim requirement of 38 U.S.C.A. § 5107(a ).  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

A well-grounded claim for compensation under the Persian Gulf 
War provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 
for disability due to undiagnosed illness generally requires 
the submission of some evidence of:  (1) active military 
service in the Southwest Asia theater of operations during 
the Persian Gulf War; (2) the manifestation of one or more 
signs or symptoms of undiagnosed illness; (3) objective 
indications of chronic disability during the relevant period 
of service or to a degree of disability of 10 percent or more 
within the specified presumptive period; and (4) a nexus 
between the chronic disability and the undiagnosed illness.  
Medical evidence will suffice to satisfy the last three of 
these elements; lay evidence may also suffice, depending on 
the nature and circumstances of the individual claim 
(generally lay evidence is sufficient in circumstances in 
which the condition is observable to a layman and does not 
require medical expertise).  VAOPGCPREC 4-99.  If signs and 
symptoms have been medically attributed to a diagnosed 
(rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPREC 
8-98.

A.  Gastrointestinal Disorder

The veteran has a history of a gastric ulcer before service, 
but such was not shown during or after service, and it is 
neither claimed nor shown that the preservice gastric ulcer 
was aggravated by service.  His present claim for service 
connection for a gastrointestinal condition pertains to 
currently diagnosed irritable bowel syndrome.  Since this is 
a diagnosed condition, the Persian Gulf War provisions do not 
apply.  Id.  

The veteran's service medical records show that he was 
treated on a single occasion in 1988 for complaints of 
irregular bowel movements, but he was assessed as having a 
normal pattern.  His gastrointestinal system was normal on 
his 1991 service separation examination.  He was separated 
from active service in September 1991.  When seen as an 
outpatient in August 1992, he reported diarrhea daily for six 
months.  At his recent Board hearing, he reported that he has 
had an irritable bowel ever since a couple of months after 
discharge from the service.  The veteran underwent testing in 
the gastrointestinal clinic in September and October 1992; 
the tests were negative and the veteran was diagnosed with 
irritable bowel syndrome.  On a March 1996 VA examination, 
his diagnosis was most likely irritable bowel syndrome.  An 
August 1997 VA examiner diagnosed the veteran with 
generalized anxiety disorder and noted his history of 
irritable bowel, commenting that such a condition was often 
related to anxiety.  

Although there is a current diagnosis of irritable bowel 
syndrome, there is no competent medical evidence to link the 
gastrointestinal disorder to the veteran's acute and 
transitory gastrointestinal symptoms during service or to any 
other incident of his period of active duty.  Consequently, 
the veteran has not met the initial burden of submitting 
evidence to show a well-grounded claim for service connection 
for a gastrointestinal disorder, and the claim must be 
denied.  38 U.S.C.A. § 5107(a); Caluza, supra.

B.  Disability Manifested as Multiple Joint Pain

The service medical records show various acute and transitory 
injuries to different joints, although there was no 
indication of a generalized multiple joint condition, and the 
1991 service separation examination was normal.  After 
service, a VA physical examination conducted in October 1992 
revealed no joint abnormality.  The veteran claimed service 
connection for aches and pains in December 1995.  However, a 
March 1996 VA examination diagnosis revealed no joint 
abnormality other than perhaps chondromalacia of the patella 
on the left.  The examiner did not relate the questionable 
knee disorder to service.  On an August 1997 VA neurological 
examination, the veteran claimed that problems mainly 
involving his knees and ankles began after a car accident, 
that he had low back pain, and that he has recently developed 
left shoulder and right wrist pain.  Neurologically, he was 
diagnosed only with back sprain.  A further VA examination in 
September 1997 of the joints was within normal limits, and 
the diagnosis was arthralgia.  

The veteran was most recently diagnosed with arthralgia to 
describe his complaints of multiple joint pain.  "Arthralgia" 
means joint pain.  Pain alone, without a diagnosis of a 
related ailment, is not a disability for which service 
connection may be granted.  Sanchez-Benitez v. West, No. 97-
1948 (U.S. Vet.App. Dec. 29, 1999).  Even assuming that 
"arthralgia" is an acceptable diagnosis, such did not appear 
until several years after service, and there is no competent 
medical evidence linking it to his period of active duty, as 
required for a well-grounded claim for service connection for 
a diagnosed illness.  If the claim is viewed as one for 
compensation for an undiagnosed illness, under the Persian 
Gulf War provisions, it is not well grounded because no 
competent evidence has been submitted to show that the 
condition is at least 10 percent disabling.  

Consequently, the veteran has not met the initial burden of 
submitting evidence to show a well-grounded claim for service 
connection for a disability manifested as multiple joint 
pain, and the claim must be denied.  38 U.S.C.A. § 5107(a).

C.  Skin Disorder

The veteran testified at his RO hearing that he has had a 
scab on his head ever since returning from the Gulf and that 
he has sometimes had scabs on his arms and rashes.  At his 
Board hearing, he testified that just after his service 
discharge he developed scabs on the back of his head and on 
his fingers and that he self-medicated his skin condition.  
The service medical records show that the veteran was treated 
for urticaria in 1990.  There was no further treatment or 
diagnosis of a skin disorder in service, and the veteran had 
no skin abnormality at the time of his 1991 service 
separation physical examination.  After service, the veteran 
was treated for condyloma of the penis in August 1992.  A 
physical examination of the skin in October 1992 did not 
reveal any skin abnormalities, other than the veteran's left 
knee scar which is already a service-connected disability.  
On his claim for service connection in December 1995, the 
veteran indicated that he had welts; however, on a VA 
examination in March 1996, examination of the skin was 
negative.  On another VA examination in March 1996, the 
veteran denied any chronic skin problems.  

What is lacking in establishing a well-grounded claim for 
service connection for a skin disorder, as a diagnosed 
condition, is competent medical evidence of a current 
disability.  Caluza, supra; Brammer v. Derwinski, 3 Vet. App. 
223(1992).  A claim for compensation for an undiagnosed 
illness, under the Persian Gulf War provisions, is not well 
grounded because no competent evidence has been submitted to 
show that the claimed condition is at least 10 percent 
disabling.  Consequently, the veteran has not met the initial 
burden under 38 U.S.C.A. § 5107(a) of submitting evidence to 
show a well-grounded claim for service connection for a skin 
disorder, and the claim must be denied. 


ORDER

Service connection for a gastrointestinal disorder is denied.

Service connection for a disability manifested as multiple 
joint pain is denied.

Service connection for a skin disorder is denied.


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

 

